Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 13, 2019

                                     No. 04-18-00749-CR

                               Modesto Celestino GRANGER,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR2094
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER
        Debra A. Doolittle’s notification of late record is hereby NOTED. The reporter’s record
is due on or before February 19, 2019.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court